Citation Nr: 0525961	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a bilateral wrist 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated as 20 percent disabling.

7.  Entitlement to an increased evaluation for diabetic 
retinopathy, currently rated as 10 percent disabling.  

8.  Entitlement to an increased (compensable) evaluation for 
nephropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who reportedly had active service 
from June 1964 to June 1972 and active duty training from 
February 1991 to April 1991 and from May 1994 to September 
1994.  The veteran's military decorations and awards include 
the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 and March 2002 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).

In an August 2005 Informal Hearing Presentation, the 
veteran's representative list the issue of entitlement to an 
increased evaluation for impotency.  This appears to be a new 
increased rating claim and is hereby referred to the RO for 
appropriate action.   

This case is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

With regard to the various issues on appeal, although the 
claims file includes the reports of several VA examinations, 
it appears that the claims file was not available for review 
by the examiners.  Any etiology opinions included in the 
reports are therefore of questionable value since they were 
offered without the benefit of an accurate understanding of 
the veteran's medical history.  Under the circumstances, the 
Board must conclude that additional action to accomplish 
adequate examinations and opinions is necessary before the 
Board can proceed with appellate review. 

It also appears that the veteran's service medical records 
for his periods of service from June 1968 to June 1972, 
February 1991 to April 1991, and May 1994 to September 1994, 
are not of record.  In view of the need for development of 
the medical evidence as outlined in the above paragraph, the 
Board believes it reasonable to direct another search for 
these service medical records.    

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to verify the dates of active duty 
service prior to June 1968.  

2.  The RO should take appropriate steps 
to secure any additional service medical 
records for the periods from June 1968 to 
June 1972, February 1991 to April 1991, 
and May 1994 to September 1994.  

3.  The RO should schedule the veteran 
for appropriate VA examinations with 
regard to the several issues on appeal.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiners.  Any medically indicated 
special tests should be accomplished, and 
all special test and clinical findings 
should be clearly reported. 

     With regard to the increased rating 
issues (diabetes mellitus, diabetic 
retinopathy, and nephropathy), the 
appropriate examiner(s) should report all 
findings to allow for application of VA 
rating criteria for the disorders at 
issue.  

     With regard to the service 
connection issues (right knee, left knee, 
bilateral hearing loss, bilateral wrist 
disability, and low back disability), the 
appropriate examiner(s) should clearly 
report all pertinent diagnoses.  As to 
each claimed disability which is found to 
be present, the appropriate examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
disorder is related to the veteran's 
service.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  As to any service connection 
claim which appears to be related to a 
claimed combat injury, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) should 
be considered.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




